DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-9 and 11-20 of U.S. Application 16/650,090 filed on July 26, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-3, 11-15,17, and 18 have been entered.
Claim 10 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/26/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an electronic device comprising: wherein the magnetic flux detected by the hall IC is in a first direction when a lid of the external device is closed and is in a second direction opposite the first direction when the lid of the external device is folded backwards in combination with the other limitations of the claim. 

Claims 2-9 are also allowed as they depend on allowed claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest an operating method of an electronic device, the method comprising: wherein the magnetic flux detected by the hall IC is in a first direction when a lid of the external device is closed and is in a second direction opposite the first direction when the lid of the external device is folded backwards in combination with the other limitations of the claim. 

Claims 12-17 are also allowed as they depend on allowed claim 11.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest wherein the magnetic flux detected by the hall IC is in a first direction when a lid of the external device is closed and is in a second direction opposite the first direction when the lid of the external device is folded backwards in combination with the other limitations of the claim. 

Claims 19 and 20 are also allowed as they depend on allowed claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868